Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 1 of 7 PagelD# 416

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

UNITED STATES OF AMERICA,

Vv. CRIMINAL NO. 2:19crl128
LOUIS SHEPPARD,

Defendant.
MEMORANDUM ORDER

This matter comes before the court on the Defendant’s Motion
for a Reduction in Sentence (“Motion”), filed pro se on July 31,
2020. ECF No. 50. In the Motion, the Defendant requests that his
sentence be reduced because of the spread of the novel Coronavirus
(“COVID-19”) and because of his rehabilitation while incarcerated.

I. Procedural History

On July 26, 2019, the Defendant pled guilty to Count One of
a single-count Criminal Information. ECF No. 24. Count One charged
him with Conspiracy to Manufacture, Distribute, and Possess with
Intent to Manufacture and Distribute One Kilogram or More of
Heroin, in violation of 21 U.S.C. §§ 846 and 841 (a) (1), (b) (1) (A).
ECF No. 18. On November 6, 2019, the court sentenced the Defendant
to one hundred seventy months (170) imprisonment and five (5) years
of supervised release. ECF No. 44.

The Defendant filed the instant Motion on July 31, 2020. ECF
No. 50. The court ordered the Government to respond. ECF No. 51.

The Government filed a Response in Opposition on September 8, 2020.
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 2 of 7 PagelD# 417

ECF No. 52. The Defendant filed a “Response to the Government’s
Opposition . . .” on September 15, 2020. ECF No. 53.
II. Exhaustion of Remedies

Pursuant to 18 U.S.C. § 3582 (c) (1) (A) (i), the court may modify
a term of imprisonment, if it finds that “extraordinary and
compelling reasons warrant such a reduction.” Id. Before the court
may consider such a motion, however, the defendant must have “fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf,” or
there must have been a “lapse of 30 days from the receipt of such
a request by the warden of the defendant’s facility.” Id.
§ 3582 (c) (1) (A).

The warden of the Defendant’s facility denied his request for
compassionate release and advised that he “may .. . appeal
directly to the Sentencing Court.” Mot., Ex. E. The Government
concedes that the Defendant has exhausted his administrative
remedies, see Gov’t Resp. at 1, and so the court concludes that he
has done so.

III. Merits

Next, the court must consider whether the Defendant has shown
“extraordinary and compelling reasons” that justify a reduction in
his sentence. Any reduction under § 3582(c) (1) (A) must be
“consistent with applicable policy statements issued by the

Sentencing Commission.” Id. § 3582(c) (1) (A) (ii). As applicable
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 3 of 7 PagelD# 418

here, the relevant policy statement states that the court may
reduce a term of imprisonment if, after considering the factors in
18 U.S.C. § 3553(a), it determines that: 1) “extraordinary and
compelling reasons warrant the reduction”; 2) “the defendant is
not a danger to the safety of any other person or to the community,
as provided in 18 U.S.C. § 3142(g)"; and 3) “the reduction is
consistent with this policy statement.” U.S.S.G. § 1B1.13, p.s.
(emphasis added). The Commentary to § 1B1.13 defines certain
circumstances that may qualify as extraordinary and compelling if
they are met. See U.S.S.G § 1B1.13, cmt. (n.1).

The court concludes that the Defendant is not entitled toa
sentence reduction for several reasons. First, the Defendant has
not demonstrated that he is at a particularized risk of contracting
COVID-19 at this juncture. The Defendant, who is 45 years old,
attaches medical records to his Motion suggesting he suffers from
hypertension, prediabetes, and obesity, Mot, Ex. A., and that these
underlying conditions put him at a high-risk of death were he to
contract COVID-19 in prison. Mot. at 2. The Government argues that
hypertension is not an “increased risk condition” that makes the
Defendant “particularly vulnerable to COVID-19.” Gov’t Resp. at 2.
The Government also notes that the Defendant’s BOP medical records,

see Gov’t Resp., Ex. A., and the Defendant’s PSR, see ECF No. 33
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 4 of 7 PagelD# 419

q@ 46, do not indicate that he has been diagnosed with prediabetes.
See Gov’t Resp. at 3.

“In the context of the COVID-19 outbreak, courts have found
extraordinary and compelling reasons for compassionate release
when an inmate shows both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at
his prison facility.” United States v. Feiling, No. 3:19CR112,
2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (Novak, J.)
(emphasis added). Even assuming the Defendant is particularly
vulnerable to COVID-19 because of his medical conditions, he has
failed to show that he has a particularized risk of contracting
the virus. As of September 29, 2020, there are no inmates with
active cases of COVID-19 at the Defendant’s facility, FCI Loretto.}
Furthermore, the BOP appears to be adequately treating the
Defendant for his health issues, and his facility is taking
preventative measures to protect him from the virus. See Gov’t
Resp. at 2; id., Ex. A. Accordingly, the Defendant cannot show
“extraordinary and compelling reasons” on this ground.

Second, the Defendant’s release would present a danger to the
community, and the factors that the court must consider in 18
U.S.C. § 3553(a) weigh against the Defendant’s release. The
Defendant contends that his “extensive rehabilitation” shows that

“he is no longer a threat to public safety.” Mot. at 16. Although

 

1 See Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/.

4
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 5 of 7 PagelD# 420

the court encourages the Defendant’s continued efforts at
rehabilitation, he has served little time for an extremely serious
offense. The Defendant has only served about seventeen (17) months,
or ten percent, of his term of one hundred seventy (170) months.
See Gov’t Resp. at 4-5; id., Ex. B. He is not projected to be
released until April 28, 2031.% His criminal offenses involved
supplying over fourteen kilograms of heroin to a drug-trafficking
organization. PSR 7 6. He committed these crimes despite a previous
six-year prison sentence for the criminal sale of a controlled
substance. PSR @ 30.

The court agrees with the Government that the Defendant's
serious criminal conduct in spite of a previous term of
imprisonment and his “pattern of committing crime while out of
custody” weigh against the Defendant’s release. Gov’t Resp. at 5;

see Coleman v. United States, No. 4:17-CR-69, 2020 WL 3039123, at

 

*4 (E.D. Va. June 4, 2020) (Jackson, J.) (“[T]he Court is advised
against grants of compassionate release when the petitioner is a
danger to the safety of any person or to the community.”). Granting
a reduction at this juncture would also not reflect the seriousness
of the offense, promote respect for the law, or afford adequate
deterrence. See 18 U.S.C. § 3553(a) (2).

Finally, the Defendant’s proposed release plan “fails to

establish how his release . . . presents a viable alternative

 

2 See Fed. Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc/.

5
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 6 of 7 PagelD# 421

sentence.” Feiling, 2020 WL at *8. If released, the Defendant would
reside in a New York City apartment with his fiancé, where he would
care for his special-needs daughter. Mot. at 2, 22. Like the
Defendant in Feiling, whose facility at the time also did not have
any COVID-19 cases, the Defendant “fails to demonstrate how his
release . . . will significantly reduce his likelihood of
contracting COVID-19.” Feiling, 2020 WL at *8. He is frankly more,
or as, susceptible to COVID-19 exposure based on his release plans.

Moreover, the Defendant plans to return to the same residence
where he was arrested “in possession of 138 rounds of ammunition,
drug-packaging materials with white residue that field-tested
positive for cocaine, 31 pouches containing a green leafy substance
that field-tested positive for marijuana, 67 white pills, four
gold-colored necklaces and one gold-colored ring, and $1,807 in
cash.” ECF No. 28 7 24; see Gov’t Resp. at 4. “The cash and jewelry”
recovered at the residence “represented proceeds of drug sales.”
ECF No. 28 § 4. The court concludes that the Defendant’s plan to
return to the very residence implicated in his criminal conduct,
particularly after serving so little of his sentence, does not

constitute a viable release plan.
Case 2:19-cr-00128-RBS-RJK Document 54 Filed 09/29/20 Page 7 of 7 PagelD# 422

IV. Conclusion

For the foregoing reasons, and having considered the factors
in 18 U.S.C. § 3553(a), the court concludes that the Defendant is
not entitled to a sentence reduction under 18 U.S.C
§ 3582(c) (1) (A). Accordingly, the Defendant’s Motion is DENIED.

The Clerk is DIRECTED to forward a copy of this Memorandum
Order to the Defendant, the United States Attorney at Norfolk, and
the BOP.

IT IS SO ORDERED.

 

Lf
set Beach Smith
enior United States District Judge CBR

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

September a4 , 202.0
